Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Oct. 19, 2020. Claims 1-9 are pending and currently examined. 

Information Disclosure Statement
The information disclosure statement submitted on Oct. 19, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialed and dated copy of Applicant’s IDS form is attached to the instant Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The base claim 1 recites “A recombinant vesicular stomatitis virus (VSV) vector comprising a gene encoding a VSV surface glycoprotein G (VSV G) functionally replaced with a foreign epitope.”  The specification does not describe how to define the phrase “functionally replaced by”. It is not clear how to interpret the limitation “a gene encoding a VSV surface glycoprotein G (VSV G) functionally replaced with a foreign epitope.” E.g., it is not clear if this limitation reads on a chimeric polypeptide comprising a portion of VSV G and the foreign epitope or the VSV G protein is completely replaced by the foreign epitope, and, if a portion of the VSV G protein can be replaced by the foreign epitope, it is not clear how to determine if the replacement is functional or not.  To facilitate examination, claim 1 is interpreted to read on a VSV vector that encodes a chimeric polypeptide comprising the VSV G or a portion thereof and the foreign epitope.
Claim 3 recite antibodies designated by “PG9, PG16, 2G12, b12, 2F5, 4E10 or Z13” that recognize HIV Env. However, the specification does not provide information on the structural characteristics of these antibodies or how these antibodies are produced. Designations such as “PG9, PG16, 2G12, b12, 2F5, 4E10 or Z13” may be used for antibodies with different structural characteristics. HIV-Env-specific monoclonal antibodies designated b12, 2G12, 2F5, and 4E10 are disclosed in a prior art references, e.g., Dey et al (Virology. 2008, 372(1):187-200, submitted in IDS filed on Oct. 19, 2020). However, it is not clear what the relationship is between antibodies “PG9, PG16, 2G12, b12, 2F5, 4E10 or Z13” of the claimed invention and the HIV-Env-specific antibodies b12, 2G12, 2F5, and 4E10 disclosed in Dey et al.  
To facilitate examination, the claimed antibodies “PG9, PG16, 2G12, b12, 2F5, 4E10 or Z13” are interpreted as any prior art antibodies with the same names that recognize HIV-Env.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boritz et al. (J Virol. 1999.73(8):6937-45, submitted in IDS filed on Oct. 9, 2020) 
These claims are drawn to a recombinant vesicular stomatitis virus (VSV) vector wherein the gene encoding the VSV surface glycoprotein G (VSV G) is functionally replaced with a foreign epitope. Claims 2 and 3 further specify that the foreign epitope is an HIV epitope. 
Boritz teaches replication-competent VSV-HIV chimeric viruses that lack the capacity to encode wild-type G protein and are dependent on Env or EnvG for infection and propagation. Boritz teaches that the VSV-HIV chimeric viruses express a chimeric EnvG protein which can be incorporated into VSV particles. See e.g. figures 1-4. Boritz further teaches that host cells are CD4/CCR5+ cells. See e.g., page 6943, left column, paragraph 3. Boritz teaches that the chimeric VSV may be useful as a model for studying HIV-neutralizing antibodies or other inhibitors to HIV binding or entry, and might also be useful as HIV vaccines. See e.g. Abstract.  Specifically, Boritz teaches construction of recombinant genes encoding three chimeric Env-G fusion proteins, i.e., the gp160G gene, the 89.6G and the JRFLG gene, each encoding an HIV Env protein with the cytoplasmic domain of VSV G replacing its cytoplasmic domain. See e.g. page 6938, left column.
Regarding claim 3, Boritz teaches that the VSVDG-gp160G-GFP can be neutralized by anti-HIV serum antibodies (see e.g. p6938, right column, last para), suggesting that the HIV Env comprised in the chimeric VSV vector may be recognized by neutralizing antibodies against HIV Env protein. 
The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the HIV Env included in the chimeric VSV vector of Boritz is recognized by the antibodies recited in claim 3. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed antibodies are different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).   
Regarding claims 4-9, Boritz teaches that the chimeric VSV may be used as vaccine for HIV. See e.g. Abstract. The limitation of claims 7-9, “wherein the vaccine is an intramuscular or mucosal vaccine” is considered as an intention of the vaccine which does not recite any structural requirement. 
Accordingly, Boritz anticipates claims 1-9.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Egan et al. (AIDS RESEARCH AND HUMAN RETROVIRUSES. 2004, 20: 989-1004, submitted in IDS filed on Oct. 9, 2020).
These claims are described above.
Egan et al. teaches that an experimental AIDS vaccine based on attenuated, recombinant vesicular stomatitis virus (rVSV), when administered by a combination of parenteral and mucosal routes, has proven effective at preventing AIDS in a rhesus macaque model (Rose NF, et al.: Cell 2001; 106:539 - 549); that in an effort to determine the optimal route of vaccine administration that authors evaluated the ability of rVSV-based vaccine vectors expressing HIV-1 Env and SIV Gag proteins, when given either intramuscularly (i.m.) or intranasally (i.n.), to elicit antigen-specific cellular and humoral immune responses, and to protect from a subsequent vaginal challenge with simian-human immunodeficiency virus (SHIV89.6P); and that the results demonstrate that macaques vaccinated by the i.n. route developed significantly higher antigen-specific cellular immune responses as determined by MHC class I tetramer staining, IFN-g ELISPOT, and cytotoxic T cell assays. See e.g. Abstract. 
Specifically, Egan et al. teaches that two different recombinant VSVs (rVSV) were mixed and used as the vaccine; that one rVSV expressed the extracellular and transmembrane domains of HIV-1 89.6P gp160 fused to the cytoplasmic domain of the VSV G protein (rVSV HIV-1 envG) and the other rVSV expressed the SIVmac239 gag p55 precursor protein (rVSV SIVgag) as used in previous studies (referenced to Rose NF, et al.: Cell 2001; 106:539 - 549). See page 991, left column, para 3.  It teaches that the authors sought to compare the immunogenicity of rVSV vaccine vectors expressing HIV-1 env gp160 and SIV gag p55 when given as either an i.m. or i.n. inoculation. See e.g. para bridging pages 994 and 995. It teaches that the rVSV HIV-1envG/rVSV SIVgag and rVSV fluHA vaccinated macaques were also monitored for the induction of serum antibody responses to an SIV viral lysate and purified HIV-1 89.6 env protein by ELISA; eight weeks after the initial rVSV HIV-1envG/rVSV SIVgag immunization, HIV-1 env-specific serum IgA antibody responses were detected in one of three macaques vaccinated by the i.n. route and in two of three macaques vaccinated by the i.m. route (Fig. 3B); serum IgG antibody responses to purified HIV-1 env were detected in a majority of the macaques vaccinated by either the i.n. or the i.m. route (Fig. 3D); eight weeks after the second rVSV immunization (week 16), all macaques seroconverted and serum end point IgA and IgG antibody titers to HIV-1 89.6 env and to a SIV viral lysate were not statistically different between the two experimental groups. See e.g. page 996, right column. 
Accordingly, Egan et al. anticipates claims 1-9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9610346 B2.
 Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a recombinant vesicular stomatitis virus (VSV) vector wherein the gene encoding the VSV surface glycoprotein (VSV G) is functionally replaced with a foreign epitope, or more specifically a HIV Env epitope, or a method of inducing immune response with the recombinant VSV vector. 
The patented claims anticipate the claims of the instant application.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9802986 B2.
 Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass to a recombinant vesicular stomatitis virus (VSV) vector wherein the gene encoding the VSV surface glycoprotein (VSV G) is functionally replaced with a foreign epitope, or more specifically a HIV Env epitope, or a method of inducing immune response with the recombinant VSV vector.
The patented claims anticipate the claims of the instant application.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10202424 B2.
 Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a recombinant vesicular stomatitis virus (VSV) vector wherein the gene encoding the VSV surface glycoprotein (VSV G) is functionally replaced with a foreign epitope, or more specifically a HIV Env epitope, or a method of inducing immune response with a vaccine comprising the recombinant VSV vector.
The patented claims anticipate the claims of the instant application.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10844095 B2.
 Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a recombinant vesicular stomatitis virus (VSV) vector wherein the gene encoding the VSV surface glycoprotein (VSV G) is functionally replaced with a foreign epitope, or more specifically a HIV Env epitope, or a vaccine comprising the recombinant VSV vector.
The patented claims anticipate the claims of the instant application.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nianxiang (Nick) Zou whose telephone number is 571-272-2850. The examiner can normally be reached on Monday-Friday, 8 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Janet Andres, can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648